t c memo united_states tax_court t p and najieh r crigler petitioners v commissioner of internal revenue respondent docket no filed date t p crigler pro_se james r rich for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure for - - the issues for decision are whether petitioners may deduct an ordinary_loss of dollar_figure under sec_1244 for loss in value of petitioner’s fabuglass stock in we hold that they may not whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for we hold that they are unless otherwise provided section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure references to petitioner are to mr crigler findings_of_fact some of the facts have been stipulated and are so found petitioners resided in chapel hill north carolina when they filed their petition a fabuglass inc b f lists inc in petitioner incorporated b f lists inc b f lists in arkansas to obtain rent and market mailing lists for the retail_sale of professional uniforms and accessories petitioner converted a rodeo arena in conway arkansas into a mail order office warehouse and shipping facility the conway premises at a date not specified in the record fabuglass inc and crigler co petitioner changed the name of b f lists to fabuglass inc fabuglass in and he changed the name of fabuglass to crigler co in petitioner owned all of the stock of fabuglass from the articles of incorporation adopted in state that fabuglass was formed to manufacture market and distribute fiberglass-reinforced plastic products accessories and related items fabuglass’ activities fabuglass manufactured fiberglass jeep tops and related parts in and at the conway premises fabuglass had serious business problems in and which petitioner tried to correct in date fabuglass agreed to supply pender boat co pender a north carolina company with fiberglass molds for jeep parts and pender agreed to furnish jeep parts to fabuglass fabuglass bought sixteen fiberglass jeep parts from pender in october and date petitioner was not satisfied with the parts that pender produced drug enforcement administration dea officials in north carolina apparently confiscated fabuglass’ molds from pender on a date not stated in the record ' for purposes of this opinion we refer to the entity originally known as b f lists as fabuglass for all years q4e- fabuglass reported dollar_figure sales or costs of goods sold in it rented the conway premises to an unidentified tenant for dollar_figure in fabuglass purchased dollar_figure of securities for investment in in fabuglass also had receivables of dollar_figure liquid_assets of dollar_figure and owned a building with a book_value of dollar_figure less accumulated depreciation of dollar_figure in fabuglass derived income from renting real_property and trading stocks and securities petitioner operated fabuglass as a business consulting company in and fabuglass was an arkansas corporation that had filed all required reports and paid all required fees and taxes as of the date of trial it had not liguidated its assets or filed for bankruptcy protection as of the date of trial b amruss ltd in or raymond sawyer sawyer petitioners’ accountant and petitioner attempted to do business in russia through amruss ltd amruss fabuglass was not involved in petitioner’s efforts to do business in russia in charles layman layman owned a company called murphy body co murphy body co amruss and a russsian entity named association vnedrenie agreed to do business converting vehicles into refrigerated or armored trucks ambulances and other specially used vehicles in the contract between murphy body co amruss and association vnedrenie is not in evidence an addendum to charter and by-laws of vnedrenie- murphy was prepared for petitioner’s signature in his capacity as chairman of amruss on date amruss agreed to sell an armored vehicle to a russian entity named bank baltisky petitioner signed the sales contract as president of amruss c tax returns for fabuglass sawyer or his employees prepared the federal corporate_income_tax returns for fabuglass for petitioner gave sawyer information relating to income expenses and various stock transactions to use in preparing the returns fabuglass reported on its returns for that it was an investment_company and that its business activity was investing in financial securities and real_estate petitioner prepared and signed the original return for fabuglass fabuglass reported on its return that its business activity was investments sawyer or his employees prepared the first amended return for fabuglass and added a net_operating_loss_carryback but did not change other parts of the return fabuglass reported that its total liabilities exceeded its assets for the period fabuglass reported the following amounts of gross_income and deductions for fabuglass’ reported gross_income and deductions for year gross_income deductions sdollar_figure big_number dollar_figure big_number big_number big_number -- big_number -- big_number big_number total big_number big_number fabuglass reported dollar_figure gross_receipts or sales in and dollar_figure in and dollar_figure on the original and first amended returns fabuglass reported dollar_figure costs of goods sold on its and original and first amended returns fabuglass claimed no deductions for salaries wages rents and advertising on its returns fabuglass reported assets on its returns as follows item cash -- inventories -- --- --- dollar_figure big_number investments dollar_figure dollar_figure dollar_figure big_number big_number buildings and depreciable asset sec_248 sec_681 -- -- less accumulated depreciation big_number big_number total assets big_number big_number big_number big_number big_number ' fabuglass reported these amounts on its original and first amended returns fabuglass’ tax returns for a real_estate contract and a stipulated rental receipt show that less than percent of fabuglass’ aggregate gross_receipts for were from sources other than royalties rents dividends interest annuities and - j- sales or exchanges of stock_or_securities nonoperating sources as follows nonoperating other sources sources dividends dollar_figure -- rent receipts big_number -- gains from stock transactions big_number -- commissions -- dollar_figure totals big_number big_number dividends dollar_figure -- rent receipt sec_2 -- gains from stock transactions big_number --- real_estate sale -- dollar_figure totals big_number big_number dividends dollar_figure --- interest --- rent receipts’ big_number -- gains from stock transaction sec_611 --- real_estate sales -- dollar_figure totals big_number big_number dividends dollar_figure -- gains from stock transactions big_number --- sale -- big_number real_estate sales -- dollar_figure totals big_number big_number dividends dollar_figure -- boat sales - dollar_figure total sec_304 big_number total from total from nonoperating sources other sources dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number totals big_number big_number ' fabuglass did not report this item on its tax_return however the parties stipulated to the contract which shows that fabuglass received dollar_figure in from a real_estate sale the parties stipulated that fabuglass received rent receipts of dollar_figure in sawyer prepared fabuglass’ tax_return for petitioner gave sawyer a summary of income expenses and various transactions eg sales of stock and real_property to use in preparing the return fabuglass reported that it was an investment_company fabuglass reported the following on its return assets and liabilities beginning item of year end of year cash -- dollar_figure inventories dollar_figure depreciable big_number big_number depletable and intangible assets total asset sec_169 loans from stockholders big_number big_number capital stock big_number big_number retained earnings big_number big_number total liabilities and big_number big_number stockholders’ equity - on their return petitioners reported a dollar_figure loss attributable to petitioner’s fabuglass stock and claimed a dollar_figure deduction under sec_1244 the examination of petitioners’ income_tax return began in respondent issued a notice_of_deficiency on date in which respondent determined that petitioners were not entitled to a dollar_figure deduction under sec_1244 on date petitioner prepared and filed a second amended_return for for fabuglass on it fabuglass reported that its business activity was the manufacture of co-production transp products and that its product or service was vehicle conversions w r p also on that return fabuglass reported for the first time income of dollar_figure from the sale of boats costs of goods sold of dollar_figure and expenses of dollar_figure for travel to russia and total assets of dollar_figure consisting of dollar_figure of inventories boats dollar_figure of export items consigned to russia and dollar_figure of investments sawyer prepared petitioners’ individual income_tax returns for but not fabuglass’ return for fabuglass reported on its and returns that its business activity was consulting the maximum annual amount that may be deducted under sec_1244 is dollar_figure for a husband and wife filing a joint_return for that year sec_1244 -- - opinion a whether petitioner’s fabuglass stock qualifies as sec_1244 stock requirements for sec_1244 stock generally when corporate stock becomes worthless the loss is a capital_loss however an individual who has what would otherwise be a capital_loss on stock that qualifies as sec_1244 stock may treat up to dollar_figure dollar_figure in the case of a joint_return of the loss as an ordinary_loss sec_1244 ob d b sec_1244 stock is stock of a domestic_corporation if at the time that stock is issued the corporation had not received money or other_property in excess of dollar_figure million for its stock as a contribution_to_capital or as paid-- in surplus the stock was issued for money or other_property other than stock_or_securities and the corporation during it sec_5 most recent taxable years or if less the period during which the corporation has been in existence ending before the date the loss in question was sustained derived more than percent of its aggregate gross_receipts from sources other than royalties rents dividends interest annuities and sales or exchanges of stocks or securities sec_1244 the gross_receipts requirement does not apply if for the 5-year period described above the amount_of_deductions allowed by chapter other than by sec_172 sec_243 sec_244 and sec_245 exceeds the amount of the corporation’s gross_income sec_1244 c c congress intended sec_1244 to encourage taxpayers to invest new funds in small businesses rather than provide favorable tax treatment for losses suffered by investment and holding_companies h rept 85th cong lst sess 1959_2_cb_709 581_f2d_575 6th cir 70_tc_922 the secretary is authorized to prescribe regulations needed to carry out the purposes of sec_1244 sec_1244 pursuant to that authority the secretary issued regulations which provide that the taxpayer must show that the corporation was largely_an_operating_company during the 5-year period described above even if the gross_receipts requirement does not congress intended to limit application of sec_1244 to companies which are largely operating companies the legislative_history states in pertinent part iii general explanation sec_2 losses on small-business stock your committee also has imposed a restriction designed to limit this tax_benefit to companies which are largely operating companies thus the corporation in the years before the taxpayer incurs the loss on the stock must have derived more than half of its gross_receipts from sources other than royalties rents dividends interest annuities and the sale of stock_or_securities h rept 85th cong lst sess 1959_2_cb_709 emphasis added apply because the corporation’s deductions exceeds its net_income sec_1 c -l1 e income_tax regs davenport v commissioner supra pincite this provision of the regulations is valid davenport v commissioner supra contentions of the parties petitioners contend that petitioner’s fabuglass stock qualifies as sec_1244 stock and that they may deduct dollar_figure as an ordinary_loss under sec_1244 in respondent contends that petitioner’s fabuglass stock does not gualify as sec_1244 stock because a fabuglass derived less than percent of its aggregate gross_receipts from sources other than nonoperating sources and fabuglass’ gross_income exceeded its deductions for and b fabuglass was not largely_an_operating_company during petitioners contend that fabuglass’s deductions exceeded its gross_income for and that fabuglass was largely_an_operating_company during petitioners bear the burden of proving that petitioner’s fabuglass stock qualifies as sec_1244 stock rule a sec_7491 applies to court proceedings arising in connection with examinations commencing after date sec_7491 does not apply here because the examination of petitioners’ return began in whether fabuglass was largely_an_operating_company in a whether fabuglass had operating_assets sales or paid salaries in fabuglass reported on its returns for that it had no operating_assets and paid no salaries this suggests that fabuglass was not an operating company fabuglass reported total sales of dollar_figure on its returns that amount is insignificant compared to the dollar_figure it reported as net losses from stock transactions for those years b whether fabuglass’ tax returns establish that it was an investment_company fabuglass reported on its returns and its first amended return that it was an investment_company petitioners contend that we should disregard references to fabuglass as an investment_company on those returns because fabuglass was not authorized by its articles of incorporation to engage in investment activities we disagree first petitioner as the sole owner of fabuglass stock in and preparer of fabuglass’ original return cannot now disavow those returns without cogent proof that they are incorrect 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 62_tc_739 affd without published opinion 521_f2d_1399 3d cir 28_tc_121 affd 255_f2d_833 3d cir second the instructions to forms and 1120-a u s_corporation income_tax return codes for principal business activity for require a corporation to report on its tax_return its business activity from which it derives its largest percentage of total receipts not the business activity authorized in its articles of incorporation we conclude that fabuglass correctly reported that it was an investment_company in cc whether fabuglass operated in russia in petitioners contend that fabuglass was largely_an_operating_company in because it operated in russia in those years petitioner testified that fabuglass tried to sell armored vehicles and refrigeration trucks to russian companies however his testimony on this point was vague the record shows that amruss and not fabuglass tried to do business in russia sawyer who prepared fabuglass’ original income_tax returns for testified that he did not know that fabuglass was trying to do business in russia but that amruss did try to do business there he testified that he and petitioner considered doing business in russia in or on behalf of a company called amruss petitioners contend that exhibit 39-p a contract dated date shows that fabuglass was operating in russia in we disagree exhibit 39-p is a contract in which bank baltisky agreed to buy an armored vehicle from amruss fabuglass -- - was not a party to that contract petitioner signed the contract as president of amrusss layman testified that murphy body co and petitioner on behalf of fabuglass tried to do business in russia in with an entity named association vnedrenie we believe that layman’s testimony that fabuglass was involved in russia was mistaken because the documentary_evidence refers to amruss not fabuglass no contract between murphy body co and association vnedrenie is in evidence the record contains an addendum to charter and by-laws of vnedrenie-murphy that lists murphy body co amruss and association vnedrenie as parties to that addendum and refers to petitioner as chairman of amruss no documentary_evidence shows that fabuglass did business in russia petitioners point out that fabuglass claimed deductions for doing business in russia on its second amended_return for petitioners contend that petitioner was merely correcting errors on the original and first amended returns for and that the second amended_return 1s correct we disagree petitioner filed fabuglass’ second amended_return for on date almost months after respondent issued the notice_of_deficiency this suggests that fabuglass claimed those deductions simply to support petitioners’ claim that fabuglass was an operating company in because it operated in russia respondent contends in the alternative that if we find that fabuglass was active in russia in then the fabuglass -- - stock did not become worthless in because those alleged activities continued after petitioners argue that respondent’s contention is a concession that fabuglass was largely_an_operating_company in russia in we disagree respondent’s contention was contingent on our finding that fabuglass operated in russia in we have not so found d whether fabuglass stopped doing fiberglass--related business in petitioner contends that fabuglass stopped doing fiberglass-- related business in when he decided that fabuglass would no longer conduct any fiberglass-related business we disagree there is no evidence that fabuglass did business related to fiberglass production or sales after date the record shows no activity by fabuglass in except for petitioner’s letter to the u s attorney to try to retrieve the fabuglass molds that the dea had seized fabuglass reported no sales or costs of goods sold in in it rented out its conway premises for dollar_figure and invested dollar_figure in securities the fact that fabuglass invested nearly dollar_figure million in suggests that it did not need those funds to pay operating costs the fact that fabuglass rented out its conway premises suggests that fabuglass was no longer using the conway premises for manufacturing or other business activities in because it was no longer an operating company petitioner testified that fabuglass correctly reported on its second amended_return for that its business activity was the production of reinforced plastic materials we are not convinced by that testimony because as discussed above the weight of the evidence shows that fabuglass was an investment_company and had stopped doing fiberglass-related business before e fabuglass was not largely_an_operating_company in we conclude that fabuglass was not largely_an_operating_company in conclusion we conclude that petitioner’s fabuglass stock was not sec_1244 stock and thus petitioners may not deduct an ordinary stock loss of dollar_figure under sec_1244 in in light of our conclusion we need not decide respondent’s contentions that petitioners have not established that the stock was issued for money or other_property other than stock_or_securities that fabuglass satisfied the percent gross_receipts_test and whether fabuglass stock became worthless in petitioners may not deduct any losses under sec_165 relating to the worthlessness of petitioner’s fabuglass stock because the record does not contain sufficient information to compute petitioner’s basis in that stock in petitioner’s testimony leaves many unanswered guestions about his basis the only documents in the record to support petitioners’ computation of basis are the contract showing the purchase_price of real_property dollar_figure that petitioner contributed to fabuglass in and bank statements showing transfers from petitioner totaling dollar_figure which petitioners contend were to the first national bank of conway petitioners have not shown that the continued -- - b whether petitioners are liable for the accuracy--related penalty for petitioners contend that they are not liable for the accuracy-related_penalty for negligence for because they relied on sawyer’s advice we disagree a taxpayer may be relieved of liability for the accuracy- related penalty if the taxpayer shows that he or she had reasonable_cause for the understatement and acted in good_faith reliance on the advice of a qualified_tax professional may constitute reasonable_cause if that reliance was reasonable and the taxpayer acted in good_faith sec_6664 sec_1 a income_tax regs to establish good_faith reliance on the advice of a competent adviser a taxpayer must show that he or she provided the return preparer with complete and accurate information and an incorrect return resulted from the preparer’s mistake sec_6662 115_tc_457 115_tc_43 affd 299_f3d_221 3d cir sec_1 a income_tax regs petitioners contend that they gave sawyer complete and accurate information to prepare their returns properly we continued amount of the mortgage and depreciation on the property at the time of the transfer were less than the dollar_figure purchase_price petitioners also have not shown why transfers to a bank add to petitioner’s basis in his fabuglass stock we conclude that the record contains insufficient information from which to compute petitioner’s basis believe petitioners have not proved this there is no evidence that petitioners gave sawyer information showing that petitioner’s fabuglass stock qualified under sec_1244 l e information showing that fabuglass derived more than percent of its aggregate gross_receipts from sources other than royalties rents dividends interest annuities and sales or exchanges of stocks or securities for that its deductions exceeded its income for or that it was largely_an_operating_company in thus we conclude that petitioners are liable for the accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
